944 N.E.2d 345 (2011)
PEOPLE State of Illinois, respondent,
v.
Anthony LARA, petitioner.
No. 110803.
Supreme Court of Illinois.
March 30, 2011.
Petition for leave to appeal denied.
In the exercise of this Court's supervisory authority, the Appellate Court, Fourth District, is directed to vacate its judgment in People v. Lara, 402 Ill.App.3d 257, 342 Ill. Dec. 591, 932 N.E.2d 1052 (2010). The appellate court is directed to reconsider its judgment in light of People v. Kitch, 239 Ill. 2d 452, 347 Ill. Dec. 655, 942 N.E.2d 1235 (2011), to determine if a different result is warranted.